Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 3-22 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2020, and March 2, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahaffey et al. (U.S. Patent Pub. No. 2017/0339178).

Regarding claim 3, Mahaffey et al. teaches a security system for securing devices and data in a computing environment, the security system communicably coupled to a client device 
Regarding claim 4, Mahaffey et al. teaches the security system further comprising an enrollment engine configured to: enroll the client device or the user into the security system; and transfer data associated with the client device or the user to be hosted in the diversion environment (paragraph 0156).
Regarding claim 5, Mahaffey et al. teaches wherein, in response to a determination that the user does not have authorization to access the protected client data, the security system is further configured to: generate changes to one or more system parameters associated with the client device; and transmit the changes to the client device (paragraph 0087).
Regarding claim 6, Mahaffey et al. teaches wherein, in response to a determination that the user does not have authorization to access the protected client data, the security system is further configured to: generate a fake password; transmit the fake password to a source of a threat; and in response to the source of the threat employing the fake password, divert data 
Regarding claim 7, Mahaffey et al. teaches wherein determining if the user has authorization to access the protected client data further comprises: receiving, via an input device, a biometric characteristic corresponding to the user; comparing, via a processor, the received biometric characteristic with a list of authorized biometric characteristics; and if the received biometric characteristic matches a biometric characteristic on the list of authorized biometric characteristics, authenticating the user and authorizing user access, wherein the determining is performed periodically, continuously, or in response to a command (paragraph 0141).
Regarding claim 8, Mahaffey et al. teaches if the request to access the protected client data is authorized, the security system further configured to provide access to the data for a limited amount of time (paragraph 0202).
Regarding claim 9, Mahaffey et al. teaches further configured to: determine if the access to the protected client data is for purposes intended by an owner of the data; and if the protected client data is being used for purposes intended by the owner of the data, break up the data and scatter data pieces into a crypto sequence of qubits (paragraph 0304).
Regarding claim 10, Mahaffey et al. teaches further configured to distribute the data pieces throughout a blockchain, wherein the blockchain is transferred to or maintained in a quantum system (paragraph 0039).
claim 11, Mahaffey et al. teaches further configured to: generate an updated authentication request during the limited amount of time; and route the data to the diversion environment if the updated authentication request fails (paragraph 0291).
Regarding claim 12, Mahaffey et al. teaches further configured to replace the protected client data with a hash identifier (paragraph 0198).
Regarding claim 13, Mahaffey et al. teaches wherein the client device is connected to one or more internet of things (IoT) enabled devices, the client device or the IoT enabled devices having set operational or access limits (paragraph 0082).
Regarding claim 14, Mahaffey et al. teaches the security system further configured to: identify data or transmissions associated with attempts to access the client device or the IoT enabled devices or channels or attempts of the client device or the IoT enabled devices to access another device or network beyond the set operational or access limits; and block data or transmissions associated with the attempts or transfer the data or transmissions to the diversion environment (paragraph 0134).
Regarding claim 15, Mahaffey et al. teaches the security system is further configured to: monitor frequencies of transmissions to the client device; compare the frequencies to a listing of expected frequencies; and in response to the received transmission outside of the expected frequencies, route the transmissions or data associated with the transmissions to the diversion environment for filtering, analysis, or modification (paragraph 0060).
claim 16, Mahaffey et al. teaches a security system for securing devices and data in a computing environment, the security system communicably coupled to a client device and configured to: monitor data associated with the client device and data transmitted to and from the client device for threats to the client device (paragraph 0084-0085); identify a threat to the client device based on the data (paragraph 0090); and transfer the data associated with the client device or the transmitted data to a diversion environment for additional processing in response to identifying the threat, wherein the diversion environment is physically or computationally isolated from the client device (table 1).
Regarding claim 17, Mahaffey et al. teaches wherein the diversion environment is configured to analyze or execute the data separate from the client device (table 1).
Regarding claim 18, Mahaffey et al. teaches wherein the diversion environment is configured to operationally mimic the client device, such that transmission of commands and traffic are routed through the diversion environment to facilitate full functionality of the client device (table 1).
Regarding claim 19, Mahaffey et al. teaches further configured to encrypt data routed to or from the diversion environment (paragraph 0191).
Regarding claim 20, Mahaffey et al. teaches further configured to: access a database comprising a listing of threats, wherein the threats include code, software, or an unauthorized request; compare the data associated with the client device or the transmitted data to the 
Regarding claim 21, Mahaffey et al. teaches further configured to: track one or more of connections, patterns, users, or locations of actions or traffic associated with an authorized user of the client device; compare the data associated with the client device or the transmitted data to the tracked actions or traffic associated with the authorized user of the client device; determine the data associated with the client device or the transmitted data as anomalous in response to the data failing to match the tracked actions or traffic; destroy data associated with the threat by an irreversible transformation process by changing the state of the data; and record identified threats on the database (paragraph 0183).
Regarding claim 22, Mahaffey et al. teaches wherein the threats comprise software or commands including one or more of an intrusion, a bad actor, malware, or data breach actions, and wherein the data associated with the client device and the data transmitted to and from the client device comprises one or more of personal data, passwords, device identifiers, location, time data, or a combination thereof (paragraph 0004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433